Title: To George Washington from John Hancock, 13 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 13th 1776

I am to acknowledge the Receipt of your Favour of the 10th Inst:—and to acquaint you, that it is now under the Consideration of Congress.
The enclosed Resolves I do myself the Honour to transmit, as

necessary for your Information. I have wrote to General Schuyler, and the Commissioners for Indian Affairs, respecting the same.
In obedience to the Commands of Congress, I have enclosed you two Copies of sundry Resolves they have passed, relative to the Treatment of our Prisoners by Captain Foster in Canada. I am to request, you will take the proper Steps to send one of them to General Howe, and the other to Genl Burgoyne. I transmit also a third Copy for your own Use.
Should the United States of America give their Sanction to the Jesuitical and villainous Distinction which Captain Foster adopts to justify his Conduct, there would be no End to butchering our Prisoners. They have therefore very properly reprobated it—and in the genuine Spirit of Freedom, resolved, that such Cruelty as shall be inflicted on Prisoners in their Possession, by Savages or Foreigners taken into Pay by the King of Great Britain, shall be considered as done by his Orders, and Recourse be immediately had to Retaliation. It is to be hoped, this Determination will have the desired Effect: and that for the future, such barbarous Scenes will never be acted under the Eye and Approbation of a British officer. I say, under the Approbation of a British officer: For there is the greatest Reason to believe, that Captain Foster engaged the Indians to join him, on the express Condition of giving up to them all such Prisoners as might fall into his Hands. His subsequent Conduct indeed renders this Conjecture more than probable. I have the Honour to be with perfect Esteem Sir, your most obed. & very hble Sevt

John Hancock Presidt


1 O’Clock P.M. This Moment your Favour per Post of the 11th Inst. came to Hand. I shall lay it before Congress on Monday Morning.

